UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted November 10, 2005*
                            Decided November 15, 2005

                                       Before

                   Hon. THOMAS E. FAIRCHILD, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-2322
                                             Appeal from the United States District
GEORGE HARVEY                                Court for the Northern District of
    Petitioner-Appellant,                    Indiana, South Bend Division

      v.                                     No. 3:05cv0088 AS

EDWIN BUSS,                                  Allen Sharp,
    Respondent-Appellee.                     Judge.

                                     ORDER

       Indiana prisoner George Harvey was allowed two pairs of eyeglasses, but a
shakedown revealed that he actually had fifteen pairs in his cell. He was convicted
before a prison board of possessing unauthorized property and punished with,
among other things, a loss of earned good-time credits and a demotion in credit
earning class. After exhausting his administrative remedies, Harvey
unsuccessfully petitioned the district court for a writ of habeas corpus, 28 U.S.C.
§ 2254.



      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and on the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2322                                                                    Page 2

      On appeal Harvey argues that he was punished without due process because
there was insufficient evidence to support his conviction. He contends that prison
authorities were required to present as evidence the confiscated glasses or at least a
photograph of them. But there is no requirement that physical evidence be
presented at a prison disciplinary hearing; instead, in order to comport with due
process, the findings of the prison board must simply be supported by “some
evidence.” Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003); Meeks v. McBride,
81 F.3d 717, 719 (7th Cir. 1996). This lenient standard means simply that there
must be some factual support in the record for the board’s findings. See McPherson
v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (conduct report alone was sufficient
evidence to satisfy due process). Here, the evidence relied upon includes the
conduct report describing the seizure of 15 pairs of glasses, an evidence record
cataloguing the glasses, and Harvey’s personal property log showing that these
items were unauthorized. This evidence is sufficient to satisfy due process.

       Harvey also questions the procedure by which the conduct report was
completed and submitted, but he has forfeited this argument by failing to raise it in
the district court. See Dalton v. Battaglia, 402 F.3d 729, 737 (7th Cir. 2005); Moffat
v. Gilmore, 113 F.3d 698, 703 (7th Cir. 1997). The judgment of the district court is

                                                                         AFFIRMED.